                                                                                       FILED
                                                                                     IN CLERK'S OFFICE


                                                                               * N□m-2019 *
                                                                               U.S. DISTRICT COURT E.O.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X

OMAR ZANDER,                                                                    BROOKLYN OFFICE

                                            Plaintiff,
                                                                   ORDER
                          -against-
                                                                   16-cv-725 (ENV) (ST)
WARDEN, OTIS BANTUM CORRECTIONAL
CENTER,

                                            Defendant.
-------------------------------------------------------------- X


VITALIANO, D.J.

        Prose plaintiff Omar Zander commenced this § 1983 action against the Warden of Otis

Bantum Correctional Center (the "Warden") on February 9, 2016, alleging that he was subject to

unconstitutional prison conditions when he was served a stew containing a dead mouse. Comp!.,

Dkt. 1. Having been granted leave to amend his complaint twice, Zander filed a Second

Amended Complaint on May 22, 2018. 2d Am. Comp!., Dkt. 34. The Warden filed a motion to

dismiss the Second Amended Complaint on October 3, 2018, which was referred to Magistrate

Judge Steven Tiscione for a Report & Recommendation ("R&R") on April 4, 2019. Mot. to

Dismiss, Dkt. 44.

        On August 27, 2019, Judge Tiscione issued his R&R, recommending that the Warden's

motion to dismiss be granted, but that Zander be granted leave to amend and refile. 1 R&R, Dkt.



1
 Judge Tiscione recommended, however, that the grant of leave not be extended to two of
Zander's claims. First, he found, Zander's claim for equitable relief should be dismissed as
50, at 12. Judge Tiscione found that Zander established both prongs of unconstitutional

confinement under the Fourteenth Amendment, but found that Zander had failed to sufficiently

allege municipal liability, which is required here because the Warden is being sued in his official

capacity. Id at 7-12. Nonetheless, Judge Tiscione recommended that Zander be given the

opportunity to amend this defect because this Court has not previously addressed Zander's need

to establish municipal liability. Id at 12 n.5.

       Notice of time to object to the R&R was given. Id. at 13. Neither party filed any

objections within the prescribed time to do so.2

                                             Discussion
       Where no party has objected to a magistrate judge's report and recommendation, clear

error review applies. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54

F. Supp. 3d 279, 283 (E.D.N.Y. 2014). Having carefully reviewed Judge Tiscione's R&R in

accordance with this standard, the Court finds it to be correct, well-reasoned and free of any clear

error. The Court, therefore, adopts the R&R, in its entirety, as the opinion of the Court.

                                             Conclusion
       For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion of the Court.



moot because Zander is no longer in custody at Otis Bantum Correctional Center. R&R at 12.
Second, Judge Tiscione found that Zander's claim under§ 70 of the New York State Correction
Law should be dismissed for lack of subject matter jurisdiction. R&R at 2 n.2.
2
 The record reflects that Zander was mailed a copy of the R&R on October 25, 2019. Oct. 25,
2019 Order.


                                                   2
The Warden's motion to dismiss the Second Amended Complaint is granted. Zander's claim for

equitable relief is dismissed as moot, and his claim under§ 70 of the New York State Correction

Law is dismissed without prejudice with leave to refile in a state court of competent jurisdiction.

Zander's claim for damages under 42 U.S.C. § 1983 is dismissed without prejudice, but solely to

the extent that he will be granted leave to replead municipal liability, and he must do so within

30 days of the entry of this Order on the docket. If Zander fails to do so, his Complaint will be

dismissed with prejudice. Should Zander file a further amended complaint, it must bear the same

caption and docket number as this Order, and the Warden is directed to answer the amended

complaint no later than 30 days after its service and entry on the docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and, therefore, informa pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 920, 8 L. Ed. 2d

21 (1962).

       The Clerk of Court is directed to mail a copy of this memorandum and order to plaintiff

at his last known address as it now appears on the docket.




                                                 3
      So Ordered.

Dated: Brooklyn, New York
       November 15, 2019

                                s/ Eric N. Vitaliano

                                 ERIC N. VITALIANO
                                 United States District Judge




                            4
